Case 7:18-cv-10204-PMH Document 80 Filed 05/21/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

xX
SAMUEL INDIG, MEIR KAHANA, : Case No: 18-cv-10204
and ROBERT KLEIN, :
Plaintiffs,
NOTICE OF APPEARANCE
-against-

THE VILLAGE OF POMONA, BRETT YAGEL, LOUIS :
ZUMMO, LEON HARRIS, and DORIS ULMAN,

Defendants.

x

 

PLEASE TAKE NOTICE that John B. Martin of WILSON, ELSER, MOSKOWITZ,
EDELMAN & DICKER LLP, an attorney duly admitted to practice law before this Court, hereby
appears on behalf of the defendant, LEON HARRIS, in the above captioned action and respectfully
requests that all pleadings, notices, orders, correspondence and other papers in connection with

this action be served upon him at the following address:

John B. Martin, Esq.
WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
1133 Westchester Avenue

White Plains, New York 10604
Telephone number: 914-323-7000
Facsimile: 914-323-7001

E-mail: john.martin@wilsonelser.com

 

PLEASE TAKE FURTHER NOTICE that, the foregoing demand also includes, without

limitation, orders and notices of any application, motion, petition, pleading, request, complaint or

7706589v.1
Case 7:18-cv-10204-PMH Document 80 Filed 05/21/19 Page 2 of 2

demand, whether formal or informal, whether written or oral and whether transmitted or

conveyed by mail, delivery, telephone, telegraph, telex, facsimile, e-mail or otherwise.

Dated: White Plains, New York
May 21, 2019

Yours, etc.,

WILSON, ELSER, MOSKOWITZ, EDELMAN &
DICKER LLP

By: /s/John B. Martin

 

John B. Martin

Attorneys for Defendant

Leon Harris

1133 Westchester Avenue
White Plains, New York 10604
(914) 323-7000

TO: VIA ECF
Bradley J. Nash, Esq.
SCHLAM STONE & DOLAN, LLP
Attorneys for Plaintiffs
26 Broadway
New York, New York 10004

7706589v.1
